DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 8/18/22.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/24/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.

Examiner’s Note: Claims may be allowable if the concept of Fig. 3-4 and contents from PGPUB paragraph [0067-0074] are elaborated in independent claims. New search will be required based on claim amendment.

Response to Arguments

Applicant's arguments filed 8/18/22 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments filed 8/18/22 with respect to claims 1-20 has been considered but are not persuasive, details of quicker data processing algorithm have not been claimed. Also quicker is relative term which needs a reference point, even if it is claimed.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1, 6-7 and 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1, 6-7 and 14 because these claim(s) are drawn to a functionality comprising unit/module which use a generic placeholder, “module” coupled with functional language “a navigation module configured to measure localized coordinate” in claim 1, 6-7 and 14 without reciting sufficient structure to achieve the function. 

However, a review of the specification paragraph [0055] shows corresponding structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (Computers Helping People with Special Needs - 15th International Conference, ICCHP 2016 - DOI 10.1007/978-3-319-41267-2 - Linz, Austria, July 13–15, 2016), in view of Ashkenazi (U.S. Pub. No. 20190052838 A1).

Regarding to claim 1, 14 and 20:

1. Klaus teach a route guidance and proximity awareness system for a visually impaired user, comprising: (Klaus page 204 Fig. 1. Custom multi-speaker headphones and stereovision camera mount. Klaus page 207 para 2 the tests of the Sound of Vision are conducted with participation of visually impaired testers – blind and partially-sighted, as these groups of end-users are the best experts regarding how the SOV solution is going to meet their needs)
a sensor assembly including a camera configured to detect a feature in an environment proximal to the visually impaired user and capture feature data of that feature; (Klaus page 206 para 7 Model 3 – Depth scanning - A virtual “scanning plane”, a surface parallel to the camera view that moves away from the observer through the scene. The model distinguishes two categories of objects – walls (any object with a sufficiently large surface area) and generic obstacles. This model has been previously successfully implemented in the Naviton prototype [2])
a navigation module configured to measure localized coordinate data of the user and provide navigation data; (Klaus page 202 para 2 the overall concept of the Sound of Vision system is creation of an electronic aid for local navigation and obstacle avoidance, similar to a previous Naviton project [2])
a perception processor configured to receive the feature data from the sensor assembly (Klaus page 187 para 3 - 1.3 Zebra-Crossing Detection and Guidance
When a user approaches an intersection during a route guidance, the system
starts the zebra-crossing detection/guidance function, which locates the zebra
crossings and their direction and distance from the current location using images
captured by smartphone) and the coordinate data of the user from the navigation module to an assigned position within a first coordinate space relative to the location of the user, (Klaus page 187 para 2 - 1.2 Route Guidance - This function provides to users destination routes that are audibly input. With the “Google Places API”, the system obtains the destination’s latitude and longitude. Then the “Google Maps Directions API” provides a route from the current location to the destination with behavior descriptions/instructions (e.g., go straight, turn left, turn right) (Fig. 1 Left). Once the guidance starts, the system provides navigation by synthesized voices, e.g., “turn left after walking for 10 m”, based on the user’s position acquired from the GPS sensor. The system also has a compass function, which provides the direction in which users should move. If users face the wrong direction, they will hear a sound whose amplitude is proportional to the difference between the current direction and the correct
direction: the larger the difference, the louder the sound (Fig. 1 Right))
a translation processor (Klaus page 583 para 3 taking the previous issues into consideration, a translation system, which is user-friendly and easily accessible, is needed and vital to the process of translation for people facing visual impairment and blindness) for receiving data from the perception processor and (Klaus page 583 para 1 blind translators who use technology do more than sighted people could ever imagine, as they can translate with technology anywhere and anytime. Nevertheless, fully understanding this issue is reflected in the growth of facing many challenges regarding their techniques of translating texts. One of these challenges is that blind people start scanning and skimming texts [perception processor] without having a highlighting tool. They pick every difficult word and look for it in electronic dictionaries and websites on the Internet, which of course, adds a heightened degree of difficulty during translation) configured to process that data to assign a sound to the feature and specialize that sound based upon the coordinates of the feature in relation to the user’s line of sight; and (Klaus page 192 para 4 to generate the sub-digraphs taking into account the presence of obstacles within walkable surfaces, we use approaches conventionally applied in the field of mobile robotics, in particular, visibility-based method. The defining characteristics of a visibility map are that its nodes share an edge if they are within line of sight of each other, and that all points in the free space are within line of sight of at least one node on the visibility map. The nodes vi of the visibility graph include the start location, the goal location, and all the vertices of the obstacles)
an earphone for broadcasting an immersive audio-augmented reality environment wherein each sound is conveyed through the earphone with depth and location. (Klaus page 124 para 2 2.2 AR is not limited to the visual augmentation, but it can be applied for audio augmentation [5–7]. With our AR tactile map, the physical tactile map can be augmented by audio and visual feedbacks which are enlarging/enhancing the focused area with voice over of the POR/POI according to the user’s input. We also propose intuitive user interface with hand gesture recognition for the interaction with the system. Klaus page 181 para 2 the system presented by Anderson [19] collects depth information about the environment, saves it in a chunk-based voxel representation, and generates 3D audio for sonifiction which is relayed to the VI user via headphones to alert him to the presence of obstacles)

Klaus do not explicitly teach a headset IMU having an inertial measurement unit configured to capture head data including the movements and line of sight of the user’s head, the headset IMU being separate from the sensor assembly, the sensor assembly being mounted in a relative orientation with respect to, the visually impaired user the headset assembly providing head data associated with the changing line of sight of the user’s head; the processor further configured to convert the position within the first coordinate space from the sensor assembly to generate a second coordinate space for the feature in relation to the line of sight of the user's head based upon head data from the headset IMU;

However Ashkenazi teach a headset IMU having an inertial measurement unit configured to capture head data including the movements and line of sight of the user’s head, (Ashkenazi [0058] In FIG. 3, components of a destination user headset 21 which may be identical or similar to corresponding components of source user headset 11 are shown in brackets. Thus, as shown in FIG. 3, a headset may comprise at least one video image capturing device, for example a 360° camera array 110 (210) or other wide field of view image capturing devices, possibly several sensors located in different locations, referred to herein as a camera for simplicity. The headset 11 (21) may further comprise a display 111 (211) which may be a wide field of view display, a global positioning system “GPS” unit 112 (212), an inertial measurement unit “IMU” 113 (213)) the headset IMU being separate from the sensor assembly, (Ashkenazi FIG. 3 IMU is separate from camera 110/210) the sensor assembly being mounted in a relative orientation with respect to, (Ashkenazi [0137] It will be appreciated that a client system 800 to be described with reference to FIG. 8A, may make use of an orientation sensing device such as IMU 213 in order to define the direction of a requested VROI in a similar manner to operation 4015. Further, as described with reference to FIGS. 1A-1E and 2A-2C, the orientation device such as IMU 213 may be attached to a head of a destination user 2, for example in headset 21. One skilled in the art may appreciate that head orientation behavior may be profiled for a typical model (e.g. typical head movement patterns, typical head movement rates, head movement frequencies etc.), which may be used in the Kalman filter estimator model in operation 708. The server system 700 may then perform a cropping operation 709 to crop a region of interest out of the incoming frame, according to the VROI. The VROI may then be compressed at operation 710 and added to an output stream 714) the visually impaired user (Ashkenazi [0085] Some embodiments of the invention may operate in an analogous manner using audio, so that, for example, the destination user can alert the source user to the direction of a particular sound. This may be particularly useful if the source user has impaired hearing) the headset assembly providing head data associated with the changing line of sight of the user’s head; (Ashkenazi [0062] images captured with a wide field of view may be cropped to a narrower field of view, for example based on line of sight (LOS) or orientation of a user. This cropping may be useful in bandwidth optimization. Any image captured with a wider field of view than the human vision system, e.g. wider than 50°, may be cropped in some embodiments of the invention. In some embodiments of the invention, the camera field of view may be 100° or more)
the processor further configured to convert the position within the first coordinate space from the sensor assembly to generate a second coordinate space for the feature in relation to the line of sight of the user's head (Ashkenazi [0135] upon receiving a client request 707 for a viewable region of interest (VROI), for example as in operation 4010, the server system 700 may perform a vectorial merge (merging an transforming world coordinated into pixel arrays) 705 between a requested direction or LOS received from a client such as data communication unit 214 and the 360° sphere camera direction. It should be noted here that the request or LOS received from a client may have an associated time tag. For example, at operation 705 the server may transform the destination LOS received in the request at 707 and/or its own LOS which may have been determined at operation 704 from a world coordinates system to the coordinates system of the camera, e.g. camera 110. This transformation may be performed using a model 706 of the camera array of pixels which may differ from one camera or other video image capturing device to another) based upon head data from the headset IMU; (Ashkenazi [0137] It will be appreciated that a client system 800 to be described with reference to FIG. 8A, may make use of an orientation sensing device such as IMU 213 in order to define the direction of a requested VROI in a similar manner to operation 4015. Further, as described with reference to FIGS. 1A-1E and 2A-2C, the orientation device such as IMU 213 may be attached to a head of a destination user 2, for example in headset 21)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Klaus, further incorporating Ashkenazi in video/camera technology. One would be motivated to do so, to incorporate a headset IMU having an inertial measurement unit configured to capture head data including the movements and line of sight of the user’s head. This functionality will improve user experience.

Regarding to claim 5:

5. Klaus teach the system of claim 1, wherein the camera is an RGB-D camera. (Klaus page 505 para 1 this system is composed of an adaptive interface with a motorized webcam and a cheap RGBD sensor for recognizing hand gestures)

Regarding to claim 6:

6. Klaus teach the system of claim 1, wherein the navigation module provides the GPS coordinate of the user. (Klaus page 3 para 2 there are other powerful environment sensing mechanisms that harness non-visual information. Accessible navigation apps using GPS (e.g., Blindsquare) allow blind pedestrians to localize themselves, follow a route, and discover nearby points of interest)

Regarding to claim 7:

7. Klaus teach the system of claim 1, wherein the navigation data of the navigation module is a navigation solution through one or more waypoints (Klaus page 3 para 2 there are other powerful environment sensing mechanisms that harness non-visual information. Accessible navigation apps using GPS (e.g., Blindsquare) allow blind pedestrians to localize themselves, follow a route, and discover nearby points of interest) located within the audio-augmented reality environment. (Klaus page 124 para 2 2.2 AR is not limited to the visual augmentation, but it can be applied for audio augmentation [5–7]. With our AR tactile map, the physical tactile map can be augmented by audio and visual feedbacks which are enlarging/enhancing the focused area with voice over of the POR/POI according to the user’s input. We also propose intuitive user interface with hand gesture recognition for the interaction with the system. Klaus page 181 para 2 the system presented by Anderson [19] collects depth information about the environment, saves it in a chunk-based voxel representation, and generates 3D audio for sonifiction which is relayed to the VI user via headphones to alert him to the presence of obstacles)

Regarding to claim 8:

8. Klaus teach the system of claim 1, wherein the sensor assembly is mounted to the user. (Klaus page 204 Fig. 1. Custom multi-speaker headphones and stereovision camera mount)

Regarding to claim 9:

9. Klaus teach the system of claim 1, wherein common coordinate space includes the converted coordinates of the feature (Klaus page 37 para 5 images from the stereo vision camera (Fig. 2a) are devoid of geometric distortions and rectified, which is a prerequisite for the calculation of the disparity map. The disparity map in turn is used to convert pixel coordinates from the captured images into world [common coordinate] point coordinates in the camera coordinate system, from which depth of the obstacles [classify the feature] can be computed [5, 17]) and the user to that of a head space coordinates based on the line of sight of the user. (Klaus page 276 para 2 The movement of the viewpoint was measured using the head-mounted eye mark recorder (EMR) NAC EMR-8 (Image Technology Inc.) to determine how long and how many times the viewpoint was on the smartphone (Fig. 2))

Regarding to claim 10 and 19:

10. Klaus teach the system of claim 1, wherein the perception processor tracks movement of the feature. (Klaus page 503 para 1 these include a fast learning mechanism from an accurate sixdegrees-of-freedom pose tracker, a real-time extended distance transform for the hand model, and a robust integration of support vector machine and superpixels)

Regarding to claim 11:

11. Klaus teach the system of claim 1, wherein the perception processor classifies the feature, assigns as status to the feature, (Klaus page 503 para 1 these include a fast learning mechanism from an accurate sixdegrees-of-freedom pose tracker, a real-time extended distance transform for the hand model, and a robust integration of support vector machine and superpixels) and monitors the feature’s location. (Klaus page 504 para 1 Kiliboz and Gudukbay [1], in 2015, introduced a real-time [monitor] robust gesture recognition algorithm for hand using a quick learning mechanism and a six-degrees-offreedom pose tracker interactively. By collecting gesture data and learning process, it is able to help adaptively increasing new gestures to the recognized gesture set. However, the number of hand recognized gestures is still limited due to hand gesture space dimensions)

Regarding to claim 12:

12. Klaus teach the system of claim 1, wherein the perception processor identifies the feature as at least one of a semantic object and a non-semantic object. (Klaus page 543 para 3 we show how our hierarchical SVM-HCRF model combines two different sources characterizing motion activities: the temporally local segment discriminative power, represented by object information and motion semantic information inferred by SVM)

Regarding to claim 13:

13. Klaus teach the system of claim 1, wherein the translation processor receives feature data and navigation data from the perception processor. (Klaus page 180 para 3 3D depth sensor, accelerometer, ambient light sensor, barometer, compass, GPS, gyroscope), which allow it not only to track its own movement and orientation through 3D space in real time using computer vision techniques but also enable it to remember areas that it has travelled through and localize the user within those areas to up to an accuracy of a few centimeters. Its integrated infrared based depth sensors also allow it to measure the distance from the device to objects in the real world providing depth data about the objects in the form of point clouds)

Regarding to claim 15:

15. Klaus teach the method of claim 14, wherein the navigation data includes at least one of the GPS location of the user and a navigation solution. (Klaus page 3 para 2 there are other powerful environment sensing mechanisms that harness non-visual information. Accessible navigation apps using GPS (e.g., Blindsquare) allow blind pedestrians to localize themselves, follow a route, and discover nearby points of interest)

Regarding to claim 16:

16. Klaus teach the method of claim 14, further comprising: converting the coordinates of the feature data and the navigation data (Klaus page 180 para 3 3D depth sensor, accelerometer, ambient light sensor, barometer, compass, GPS, gyroscope), which allow it not only to track its own movement and orientation through 3D space in real time using computer vision techniques but also enable it to remember areas that it has travelled through and localize the user within those areas to up to an accuracy of a few centimeters. Its integrated infrared based depth sensors also allow it to measure the distance from the device to objects in the real world providing depth data about the objects in the form of point clouds) to a common coordinate space. (Klaus page 37 para 5 images from the stereo vision camera (Fig. 2a) are devoid of geometric distortions and rectified, which is a prerequisite for the calculation of the disparity map. The disparity map in turn is used to convert pixel coordinates from the captured images into world [common coordinate] point coordinates in the camera coordinate system, from which depth of the obstacles [classify the feature] can be computed [5, 17])

Claims 2-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (Computers Helping People with Special Needs - 15th International Conference, ICCHP 2016 - DOI 10.1007/978-3-319-41267-2 - Linz, Austria, July 13–15, 2016), in view of Ashkenazi (U.S. Pub. No. 20190052838 A1), further in view of Daniela (Stereosonic vision: Exploring visual-to auditory sensory substitution mappings in an immersive virtual reality navigation paradigm - Published: July 5, 2018 - https://doi.org/10.1371/journal.pone.0199389)

Regarding to claim 2:

2. Klaus teach the system of claim 1, Klaus do not explicitly teach wherein the camera of the sensor assembly includes an inertial measurement unit to capture the feature data, the feature data including raw movement and orientation data of the feature in relation to the user, the data being transmitted to the perception processor.

However Daniela teach wherein the camera of the sensor assembly includes an inertial measurement unit to capture the feature data, the feature data including raw movement and orientation data of the feature in relation to the user, the data being transmitted to the perception processor. (Daniela page 10 para 6 the sonified environments were then deployed on a Google Tango tablet (Google, Mountain View, CA, USA). The tablet employs visual-inertial odometry using a 180Ê FOV fish-eye camera and its Inertial Measurement Unit (Fig 2B) to map its 3D position and rotation in real-time based on an initialisation point)

The motivation for combining Klaus and Ashkenazi as set forth in claim 1 is
equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Klaus, further incorporating Ashkenazi and Daniela in video/camera technology. One would be motivated to do so, to incorporate the camera of the sensor assembly includes an inertial measurement unit to capture the feature data, the feature data including raw movement and orientation data of the feature in relation to the user, the data being transmitted to the perception processor. This functionality will improve accuracy.

Regarding to claim 3:

3. Klaus teach the system of claim 2, Klaus do not explicitly teach wherein the sensor assembly includes a second camera that is configured to capture video of the feature in the environment and depth data as measured from the user, the depth data and video being transmitted to the perception processor.

However Daniela teach wherein the sensor assembly includes a second camera that is configured to capture video of the feature in the environment and depth data as measured from the user, the depth data and video being transmitted to the perception processor. (Daniela page 25 para 3 by pairing an RGB camera with a depth sensor and applying computer vision algorithms to the incoming video streams, it is possible to extract 3D spatial information of the real-world environment. On the incoming RGB images, object detection methods [102] will localise the presence/absence of objects, and object recognition methods [103, 104] will identify the types or classes of these objects (for example, desks, chairs, people, but also more abstract categories like walls, floors and ceilings). The incoming depth maps (from the depth sensor) will provide real-world distance estimates from the camera to densely scattered points in the environment. If the camera were mounted on the user's head, these two streams of information would allow for the building and updating of a
3D egocentric representation of the user's environment which could subsequently be converted into its corresponding soundscape. For simulated echolocation, the dense distances provided by the depth maps are synonymous with the distances the projected particles travel)

Regarding to claim 4:

4. Klaus teach the system of claim 1, Klaus do not explicitly teach wherein the camera of the sensor assembly is configured to capture video of the feature in the environment and depth data as measured from the user, the depth data and video being transmitted to the perception processor.

However Daniela teach wherein the camera of the sensor assembly is configured to capture video of the feature in the environment and depth data as measured from the user, the depth data and video being transmitted to the perception processor. (Daniela page 3 para 5 these SSDs work by presenting a spatially informative modified audio signal to the user, but they have no access to a 3D model of the user's surroundings. This limitation can be addressed, however, by the recent proliferation of portable devices that can rapidly scan and reconstruct 3D environments (e.g. through stereoscopic depth or using active projection of infrared features such as in the XBox Kinect. Daniela page 5 para 1 central to our quantitative assessment of participants' navigational efficiency was the 3D tracking capability of the Google Tango tablet. The device captured the real-time 3D dynamics of participants' walking behaviour in the VR environments, thus enabling us to develop mobility-
relevant metrics and provide an in-depth analysis of participants' movements in both auditory conditions and the visual baseline condition)

Regarding to claim 17:

17. Klaus teach the method of claim 14, wherein the navigation data includes waypoint navigation solutions (Klaus page 3 para 2 there are other powerful environment sensing mechanisms that harness non-visual information. Accessible navigation apps using GPS (e.g., Blindsquare) allow blind pedestrians to localize themselves, follow a route, and discover nearby points of interest) wherein navigation data is provided to the user in the audio-augmented reality environment (Klaus page 124 para 2 2.2 AR is not limited to the visual augmentation, but it can be applied for audio augmentation [5–7]. With our AR tactile map, the physical tactile map can be augmented by audio and visual feedbacks which are enlarging/enhancing the focused area with voice over of the POR/POI according to the user’s input. We also propose intuitive user interface with hand gesture recognition for the interaction with the system. Klaus page 181 para 2 the system presented by Anderson [19] collects depth information about the environment, saves it in a chunk-based voxel representation, and generates 3D audio for sonifiction which is relayed to the VI user via headphones to alert him to the presence of obstacles)

Klaus do not explicitly teach as a sound having a location and distance.

However Daniela teach as a sound having a location and distance. (Daniela page 4 para 2 we have explored two novel, relatively simple and sparse spatial audio representations of 3D environments: 1) simulated echolocation with discrete `sound particles' and 2) distance-dependent hum volume modulation of beacon sounds attached to objects. Daniela page 26 para 4 the current study has explored the feasibility of two novel visual-to-audio mappings for the task of spatial navigation: simulated echolocation and distance-dependent volume modulation of hums. Both sonification methods were implemented and tested in two virtual reality environments using a head-mounted 3D motion-tracking device. The device created an immersive virtual world in which participants were able to physically walk around virtual scenes)

Regarding to claim 18:

18. Klaus teach the method of claim 14, Klaus do not explicitly teach further comprising: modifying the sounds assigned to at least one of the feature and the navigation point.

However Daniela teach further comprising: modifying the sounds assigned to at least one of the feature and the navigation point. (Daniela page 4 para 2 we have explored two novel, relatively simple and sparse spatial audio representations of 3D environments: 1) simulated echolocation with discrete `sound particles' and 2) distance-dependent hum volume modulation of beacon sounds attached to objects. Daniela page 26 para 4 the current study has explored the feasibility of two novel visual-to-audio mappings for the task of spatial navigation: simulated echolocation and distance-dependent volume modulation of hums. Both sonification methods were implemented and tested in two virtual reality environments using a head-mounted 3D motion-tracking device. The device created an immersive virtual world in which participants were able to physically walk around virtual scenes)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482